DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-25-2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Claim Objections
Claims 3-9 and 13-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims, 3-9 and 13-18, have not been further treated on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L. E. Russell (3,087,262).
Regarding claim 1, Russell discloses an article of footwear comprising: 
an upper having a first ground facing surface (fig 1, member 1); 
a primary sole part having a first foot facing surface, and a second ground facing surface (figs 2-4, top and bottom surface of member 3), the first foot facing surface comprising a plurality of openings, each opening defining a volume extending in a vertical direction from the first foot facing surface towards the second ground facing surface having a closed end (figs 2-4, member 6); and
a secondary sole part having a second foot facing surface and a third ground facing surface, wherein the secondary sole part is arranged between the upper and the primary sole part and extends into the plurality of volumes in the first foot facing surface of the primary sole part (figs 2-4, member 4).  
Regarding claim 2, Russell discloses the primary sole part defines a mould cavity of the secondary sole part, where the plurality of open volumes of the primary sole part define the mould cavity of the secondary sole part (figs 2-4, col 1, lines 55-72 and col 2, lines 1-49).    
Regarding claim 10, Russell discloses a primary sole part having a foot facing surface, and a ground facing surface (figs 2-4, top and bottom surface of member 3),
wherein the foot facing surface comprises a plurality of openings (fig 2-4, member 6) defining a plurality of open volumes having a closed end for receiving an injected material (figs 2-4, member 2 and 11), wherein the open volume extends in a vertical direction from the foot facing surface towards the ground facing surface (fig 4); 
wherein the foot facing surface is configured to be joined to an upper by receiving the injected sole material extending between a ground facing surface of the upper and the foot facing surface of the primary sole part (figs 2-4, col 1, lines 55-72 and col 2, lines 1-49).  
Regarding claim 11, Russell discloses each of the plurality of open volumes is enclosed by one or more sidewalls, the one or more sidewalls extending from the foot facing surface, in a direction perpendicular to the foot facing surface, towards the ground facing surface (figs 2-4, col 1, lines 55-72 and col 2, lines 1-49).  
Regarding claim 12, Russell discloses each opening of the plurality of openings is arranged at a predetermined distance from one or more second openings of the plurality of openings (figs 2-4).  
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892. Linkfield et al. (2020/0275739) may also read on the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732